Citation Nr: 0028880	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  97-17 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968, to include service in the Republic of 
Vietnam.

This matter arises before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO) which, in pertinent part, denied 
entitlement to service connection for a skin condition 
claimed as a result of exposure to herbicides.  The veteran 
filed a timely notice of disagreement and perfected a 
substantive appeal.  The veteran was scheduled to appear for 
a personal hearing before a Veterans Law Judge in September 
2000, but he failed to report for the hearing.

During the pendency of thus appeal, the veteran's claim of 
entitlement to an increased evaluation for his service 
connected post-traumatic stress disorder (PTSD) was granted 
in December 1998.  A 100 percent rating was assigned, 
effective as of September 27, 1996.  By rating action dated 
in March 1999, the RO determined that the effective date of 
the veteran's 100 percent rating for his service connected 
PTSD was to be March 22, 1995, the date of his initial claim 
of entitlement to service connection for PTSD.  See 38 C.F.R. 
§ 3.400 (1999).  This constitutes a full grant of benefits 
sought as to the issue, and the veteran has not contended 
otherwise.  Thus any issue pertaining to PTSD is not before 
the Board.


REMAND

The veteran contends, in essence, that he has a current skin 
disability with which was manifested as a result of his 
period of active service.  Specifically, he asserts that he 
was exposed to herbicides during his period of active service 
which has resulted in a current skin disability.  
Additionally, he asserts that he was treated for a skin 
disorder at a base camp hospital during his tour of duty in 
the Republic of Vietnam, and that he continues to experience 
symptoms associated with that skin disorder.

Having reviewed the evidence of record in light of the 
veteran's contentions, and for the reasons explained below, 
the Board is of the opinion that the record is not developed 
for appellate review and must be remanded to the RO for 
further development.

Relevant law and regulations

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1999).

If a veteran was exposed to an herbicide agent during active 
military, naval or air service in Vietnam, certain diseases 
shall be service-connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6) (1999) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) (1999) are also satisfied.  Chloracne 
or other acneform disease consistent with chloracne are among 
those disabilities for which the presumption is available. 38 
C.F.R. § 3.309(e) (1999).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit held in Combee v. Brown that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).  In 
other words, the fact that the veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude him from establishing service connection as he may, 
in the alternative, establish service connection by way of 
proof of actual direct causation.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(d).

Generally, where a veteran engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. 38 U.S.C. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999).

In order for a claim to be a well grounded, there must be (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence. See Caluza v. Brown, 7 Vet.App. 498, 506 (1995).

Analysis

The Board finds that as a threshold matter, the veteran's 
claim for entitlement to service connection for a skin 
disability is plausible and capable of substantiation, and 
thus well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  The veteran's service records have 
shown that the veteran served in the Republic of Vietnam 
during his period of active service.  The veteran's medical 
records show that he has a current diagnosis of multiple 
boils, scarring of multiple furunculosis, and a recurrent 
fine rash that appears about every two years.  With regard to 
a nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence, the Board notes a May 1995 VA examination report 
which reveals that the examiner suspected that the veteran's 
recurrent rash might be called chloracne which may or may not 
be from his Agent Orange.  For the limited purpose of 
determining well-groundedness, the Board finds that the third 
prong of the Caluza analysis has been met.

Once a claim has been found to be well grounded, the Board 
must determine whether VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled.  See 
38 U.S.C.A. § 5107(a).  In this case, the veteran underwent a 
VA examination in May 1995, over five years ago.  The test 
findings were not clear as the examiner indicated that the 
veteran's symptoms may have been chloracne which may or may 
not be from exposure to Agent Orange.  The Board concludes 
that additional evidentiary development in the form of more 
up-to-date medical evidence  is needed prior to further 
disposition of the veteran's claim for entitlement to service 
connection for a skin disability.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his appeal, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran in 
order to obtain copies of all medical 
records pertaining to current treatment 
for any skin disorder.  After securing 
appropriate consent from the veteran, the 
RO should then obtain all records that 
are not already on file and associate 
them with the veteran's VA claims folder.  

2.  The veteran should be scheduled for a 
VA skin examination by an specialist in 
dermatological disorders in order to 
ascertain the nature, severity and 
etiology of the veteran's claimed skin 
disability.  The examiner should be 
provided with the veteran's entire claims 
folder and a copy of this remand for 
review prior to conducting the 
examination.  Any diagnostic tests and 
special studies should be accomplished, 
if deemed to be necessary by the 
examiner.

The examiner is requested to specify 
whether the veteran currently has a skin 
disability.  If so, the examiner should 
indicate whether the current skin 
disability has a known clinical 
diagnosis, to include whether it is 
chloracne or any other acneform disease 
consistent with chloracne, in light of 
the medical history and examination 
findings.  If a skin disorder is 
diagnosed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disorder is due to 
exposure to herbicides or is otherwise 
related to the veteran's military 
service.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  The report of 
the examination should be associated with 
the veteran's VA claims folder.

3.  Thereafter, the RO should 
readjudicate the veteran's claim under a 
broad interpretation of the applicable 
regulations.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, 
including any additional laws and 
regulations, and should be given the 
applicable time to respond thereto.

 The case should then be returned to the Board for further 
review.  No action is required of the appellant until further 
notice is obtained.  However, the Board takes this 
opportunity to advise the veteran that the development as 
directed above, as well as any directed by the RO, is 
necessary for a comprehensive and correct adjudication of his 
claims. 38 C.F.R. § 3.655(b) (1999).  The veteran's 
cooperation is both critical and appreciated.  The veteran is 
further advised that his failure to cooperate without good 
cause may result in the claim being considered on the 
evidence now of record or denied.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



